Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Maier Reg. No. 51986 on 04/28/2021. 

The following claims have been amended as follows:

1. (Currently Amended) An apparatus comprising:
a display configured to provide a three-dimensional user interface; and 
a processor configured to provide: 
at least a first interactive element in a foreground of the three-dimensional user interface wherein the first interactive element includes a handle, 
provide at least a second interactive element, the second interactive element being arranged in a background of the three-dimensional user interface and displayed at least partially behind and hidden by the first interactive element, 
receive an indication of a first interaction of a user with the first interactive element in the 
trigger a function determined by the second interactive element based on the indication of the interaction with the second interactive element, 
wherein the processor is further configured to move or rotate the first interactive element at least partially out of the foreground in response to an interaction of the user with the handle, such that the second interactive element becomes at least partially perceivable, and automatically remove the handle of the first interactive element if the first interactive element is moved to the background, and display a second handle of the second interactive element if the second interactive element is moved to the foreground,
wherein the interaction of the user with the handle includes dragging that moves or rotates the first interactive element along with a finger or cursor. 

13. (Currently Amended) A user equipment comprising: 
an apparatus, comprising: 
a display configured to provide a three-dimensional user interface; and 
a processor configured to: 
provide at least a first interactive element in a foreground of the three-dimensional user interface wherein the first interactive element includes a handle, 
provide at least a second interactive element, the second interactive element being arranged in a background of the three-dimensional user interface and is displayed at least partially behind and hidden by the first interactive element, 
receive an indication of a first interaction of a user with the first interactive element in the foreground and, simultaneously or during the first interaction, a second interaction of the user with the second interactive element in the background while the second interactive element is 
trigger a function determined by the second interactive element based on the indication of the interaction with the second interactive element, 
wherein the processor is further configured to move or rotate the first interactive element at least partially out of the foreground in response to an interaction of the user with the handle, such that the second interactive element becomes at least partially perceivable, and automatically remove the handle of the first interactive element if the first interactive element is moved to the background, and display a second handle of the second interactive element if the second interactive element is moved to the foreground,
wherein the interaction of the user with the handle includes dragging that moves or rotates the first interactive element along with a finger or cursor.

14. (Currently Amended) A method for operating a user interface, the method comprising: 
providing at least a first interactive element in a foreground of the three-dimensional user interface wherein the first interactive element includes a handle; 
providing at least a second interactive element, the second interactive element being arranged in a background of the three-dimensional user interface and displayed at least partially behind and hidden by the first interactive element;
receiving an indication of a first interaction of a user with the first interactive element in the foreground and, simultaneously or during the first interaction, a second interaction of the user with the second interactive element in the background while the second interactive element is displayed at least partially behind and hidden by the first interactive element; and 
triggering a function determined by the second interactive element based on the indication of the interaction with the second interactive element;
 wherein if the first interactive element is moved or rotated at least partially out of the foreground in response to an interaction of the user with the handle, such that the second interactive element becomes at least partially perceivable, the handle of the first interactive element is automatically removed if the first ;
wherein the interaction of the user with the handle includes dragging that moves or rotates the first interactive element along with a finger or cursor.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 04/14/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 13 and 14 when taken in the context of the claims as a whole.  Specifically, the combination of a three dimensional user interface with a first interactive element including a handle with a second interactive element arranged in the background displayed at least partly behind the first interactive element, with an indication of a first interaction with the first interactive element and simultaneously a second interaction on the second interactive element that is displayed partially behind and hidden by the first interactive element, with triggering a function based on the indication, with moving or rotating the first interactive element at least partially out the foreground in response to an interaction of the user with the handle and automatically removing the handle of the first interactive element if the element is moved to the background and displaying a second handle of the second interactive element if the second interactive element is moved to the foreground, with the interaction with the handle includes dragging that moves or rotates the first interactive element along with a finger of cursor.
At best the prior arts of record, specifically Kim et al.  (US 20150091818 A1 hereinafter Kim) teaches a 3d interface with a foreground and background object that a user can interact with (see Fig. 2A and ¶77-78). Gardenfors et al. (US 20140215336 A1 hereinafter Gardenfors) 
Newly cited art Foote et al. (US 20120124475 A1) teaches an arrow handle that remains as a carouesel is rotated (see ¶55). Nakano et al. (US 20040100479 A1) teaches a drag operation on a 3d interface that includes arrow handles (see Fig. 1 and ¶44).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 14 as a whole.
Thus, claims 1, 13 and 14 are allowed over the prior art of record.
Claims 2-3, and 8-12 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 02/11/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/Primary Examiner, Art Unit 2143